Title: [Diary entry: 4 August 1786]
From: Washington, George
To: 

Friday 4th. Mercury at 72 in the Morning—77 at Noon and 74 at Night. The appearances of rain yesterday afternoon fell very heavily about Ravensworth and that part of the County occasioning greater freshes in Accatinck, Pohick & Hunting C[ree]k than had been known for many years & it is thought a good deal of damage to the Crops of Corn & other grain on the grd. Rid to the Plantations in the Neck, Muddy hole and Dogue run and dined afterwards at Mr. Lund Washingtons with Mrs. Washington Colo. Humphreys & Mrs. Fendal, and Major Washington (who had first been to Alexa. on business) and his wife. Some showers this Aftern. At the Neck plantation the Plows had, on Monday last finished plowing the drilled corn East cut and would this day have compleated all the other corn except the cut on the River in wch. wheat will be first sowed.